Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a device with all exclusive limitations as recited in claims 1, 9 and 16, 
the device of claim 1 comprising a bottom electrode having a first width in a first direction, a first conductive feature disposed directly on a top surface of the bottom electrode and having a second width, a second conductive feature disposed directly on the first conductive feature and having a third width, a first magnetic tunneling junction (MTJ) structure disposed directly on the second conductive feature, a second MTJ structure disposed directly on the top surface of the bottom electrode, and an encapsulation layer,
which may be characterized in that the second width of the first conductive feature is less than the first width of the bottom electrode, that the third width of the second conductive feature is greater than the second width, and that the encapsulation layer extends continuously from the second MTJ structure to the first conductive feature;
the device of claim 9 comprising a bottom electrode, a conductive feature disposed on the bottom electrode, a first MTJ structure disposed on the conductive feature, a second MTJ structure disposed directly on the bottom electrode, and a dielectric layer,
which may be characterized in that the first MTJ structure is a functional MTJ structure, the second MTJ structure is a first non-functional MTJ structure, and that the dielectric layer extends from the second MTJ structure to the first MTJ structure;
the device of claim 16 comprising a bottom electrode, a T-shaped conductive feature disposed over an interfacing with the bottom electrode, a first functional MTJ disposed over and interfacing with the T-shaped conductive feature, a second non-functional MTJ structure, a third non-functional MTJ structure, and a dielectric layer,
which may be characterized in that the second non-functional MTJ structure is  disposed directly on the bottom electrode on a first side of the conductive feature, that the third non-functional MTJ structure is disposed directly on the bottom electrode on a second side of the conductive feature, and that the dielectric layer extends along and interfaces with the second non-functional MTJ structure, the bottom electrode, the T-shaped conductive feature and the first functional MTJ structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Mao U.S. Patent 8,138,562 B2 discloses a MRAM structure including a metal contact bridge (MCB) which provides an electrical connection between a MTJ top electrode and an overlying bit line, the MCB having a width greater than the MTJ top electrode and serving as an etch stop during bit line etching to prevent conductive fragments from forming adjacent to the top electrode, the MCB thickness being thin enough to allow a strong bit line magnetic field for switching a free layer of the MTJ and large enough to function as an efficient oxide etch stop.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






04-12-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818